Title: From George Washington to William Heath, 8 December 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Philadelphia 8th Decemr 1781.
                        
                        A Committee of Congress are preparing a Report in which they wish to ascertain with as much precision as
                            possible the numbers of Men we shall have remaining by some fixed day the ensuing Spring—In order to effect this—a very
                            accurate Return will be necessary, specifying the term for which every non Commd Officer and private stands engaged. You
                            will therefore immediately call for such an one from the Troops under your command, made out Regimentally—You will be
                            pleased to direct the Returns to be made as speedily as possible, and transmit them to me the instant they come in. I am
                            with much Esteem Dear Sir Yr most obt & hble servt
                        
                            Go: Washington

                        
                    